Case 1:19-cv-00182-WES-PAS Document 63 Filed 03/01/21 Page 1 of 2 PagelD #: 771

= pile

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

UMB Bank, N.A., As Trustee
Plaintiff(s)
Case No.: 19-cv-00182-WES-PAS

 

 

Vv

City of Central Falls, et. al.
Defendant(s)

 

MOTION FOR ADMISSION PRO HAC VICE
1, Robert M. Duffy , ama member in good standing of the bar of this

Court. | am moving for the admission of Attorney Paul J. Ricotta to
appear pro hac vice in this case as counsel for U MB Bank, N Py as trustee

 

| certify that I have reviewed the below information provided by the prospective admittee. |
acknowledge and agree to observe the requirements of LR Gen 204 in its entirety and as it relates to the

participation and responsibilities of local counsel.

LOCAL COUNSEL:
Robert M. Duffy Yu ) ’ Ly
[

 

 

 

 

 

 

 

 

 

Name Signature

4478 02/26/2021
Bar Number Date

Duffy & Sweeney, Ltd. (401) 455-0700
Firm/Agency Telephone Number

321 South Main St., Suite 400 (401) 455-0701
Address Fax Number

Providence, RI 02903 rduffy@duffysweeney.com
City, State, Zip Code E-mail Address

To be completed by the Prospective Admittee

I am a member in good standing of the bar of every state and federal court to which I have been admitted,
and my eligibility to practice before those courts has not been restricted in any way (/ist courts below.)

 

 

 

State or Federal Court Admission Date State or Federal Court Admission Date
State of New York 02/15/1983 Commonwealth of Massachusetts 09/07/1988
First Circuit Court of Appeals 11/17/2004 US Dist Ct - Massachusetts 09/15/1989

 

US Dist Ct- SDNY 11/18/1983

 

 

 

 

 

 

 

 
Case 1:19-cv-00182-WES-PAS Document 63 Filed 03/01/21 Page 2 of 2 PagelD #: 772

*. —_.

To be completed by the Prospective Admittee

If you answer yes to any of the below questions, you must provide a full explanation as an attachment.

Have you ever been disciplined or sanctioned by any court or other
body having disciplinary authority over attorneys?

Are there any disciplinary proceedings pending against you at this
time?

Has your pro hac vice status ever been revoked by any court?

Excluding traffic violations punishable by fine only, have you ever
been convicted of, or entered a plea of no contest to, any crime?

Are there any criminal charges pending against you at this time?

Lit Lis Le Le Li
m m m m m
wm wn wn uw wn
2 2 z a | z
["4]3 5 ES |B a 5

Certification and Signature

For the purpose of this case, I have associated with local counsel identified in this motion, and have read,
acknowledge, and will observe the requirements of this Court respecting the participation of local
counsel, as set out in LR Gen 204, recognizing that failure to do so may result in my being disqualified,
either upon the Court’s motion or motion of other parties in the case.

I understand my obligation to notify this Court of any changed circumstances that affect my answers to
the questions contained within this motion.

I have read, acknowledge, and agree to observe and be bound by the local rules and orders of this Court,
including the Rules of Professional Conduct of the Rhode Island Supreme Court, as adopted by this Court
as the standard of conduct for all attorneys appearing before it. I hereby certify that the foregoing is true
and correct.

Respectfully submitted,

PROSPECTIVE ADMITTEE:

Paul J. Ricotta Jer, With

 

 

 

 

 

 

 

 

Name Signaturf

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C. 212-935-3000
Firm/Agency Telephone Number

666 Third Avenue 212-983-3115
Address Fax Number

New York, NY 10017 pjricotta@mintz.com
City, State, Zip Code E-mail Address

<i xi xc
